Case: 22-40324        Document: 00516574127           Page: 1      Date Filed: 12/12/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 22-40324                         December 12, 2022
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Brenda Lizeth Ramirez-Garza,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:18-CR-1450-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
         The Federal Public Defender appointed to represent Brenda Lizeth
   Ramirez-Garza has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramirez-Garza has not filed a
   response. We have reviewed counsel’s brief and the relevant portions of the



         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-40324    Document: 00516574127         Page: 2   Date Filed: 12/12/2022




                                 No. 22-40324


   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                      2